Pjer, Curiam:
These two cases were argued together. They present the same question. The first assignment of error is to the omission of a stamp to the obligation, under the act of Congress. It was, however, competent to prove that the instrument was not actually executed on the day of its date.
The evidence as to the time of its execution was conflicting; yet the jury has found as a fact that the execution was long after its date and at a time when, under the law, no stamp was required.
There is nothing in the body of the obligation indicating by whom or by how many persons it was to be signed. Under the other evidence, the mere fact that signatures were not opposite all the scrolls for seals cannot impair the validity of the bond.
Judgment in each ease affirmed.